ORDER
WHEREAS, the decision of the Workers’ Compensation Court of Appeals filed November 15, 1988, is in compliance with the review standards of Hengemuhle v. Long Prairie Jaycees, 358 N.W.2d 54 (Minn.1984); and
WHEREAS, benefits were denied on alternate grounds by operation of the 350-week limitation on temporary benefits in effect at the time of injury;
*26IT IS HEREBY ORDERED that the decision of the Workers’ Compensation Court of Appeals filed November 15, 1988, be, and the same is, affirmed without opinion. See Minnesota Rules of Civil Appellate Procedure 136.01, subd. 1(b).